Citation Nr: 0605264	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In June 2002, the RO received the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
October 2002 rating decision denied the claim.  The veteran 
disagreed with the October 2002 rating decision and initiated 
the instant appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in February 2003.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in November 2003.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following this hearing, the Board remanded 
the case in March 2004 for the purpose of obtaining 
additional medical records.  After the development requested 
by the Board was accomplished, the claim was again denied in 
a December 2005 supplemental statement of the case (SSOC).  
The case is now once again before the Board.

Issues not on appeal

The October 2002 rating decision also denied the veteran 
entitlement to a nonservice-connected pension.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
FINDING OF FACT

A preponderance of the medical and other evidence of record 
indicates that the veteran's hepatitis C is unrelated to his 
period of active military service.


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hepatitis C.  
He essentially contends that this condition is the result of 
a blood transfusion which allegedly occurred incident to a 
March 1980 in-service surgical procedure.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2003 statement of the case (SOC) and 
the December 2005 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, letters were sent to the veteran in 
September 2002, March 2004, and March 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The September 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service" (emphasis in 
original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The March 2004 
VCAA letter informed the veteran that VA was responsible for 
obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, from VA 
Hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by any 
Federal agency" including records from "State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

More specifically, the March 2004 letter instructed the 
veteran that "if you received medical treatment from private 
physician (sic) or hospitals, please complete the enclosed VA 
Form 21-4142, Authorization for Release of Information" 
(emphasis in original).  With respect to VA medical records, 
the March 2004 letter advised the veteran that if "you have 
received treatment from [a] VA medical facility, please 
provide the name and location of the facility and the 
approximate dates of treatment on the enclosed VA Form 21-
4131, Statement in Support of Claim."  Moreover, pursuant to 
the Board's remand, the March 2004 letter asked the veteran 
to "provide us with information regarding you initial 
diagnosis of hepatitis and the spinal fusion surgery that was 
performed in 1998."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not fully provided 
with notice of the VCAA prior to the initial adjudication of 
his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the September 2002, March 2004, and March 2005 VCAA 
letters.  His claim was then readjudicated in the December 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records 
(including extensive treatment records related to the 
veteran's March 1980 surgical removal of a kidney stone), the 
report of an October 2002 VA examination, medical records 
from the American Red Cross, and treatment records from a 
variety of private health care providers, including 
Leominster Medical Associates, H.A.W., M.D., and the Newton-
Wellesley Hospital.  The veteran has also submitted excerpts 
of a magazine article on hepatitis C for the Board's review.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO in November 2003.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for hepatitis C.  He 
maintains that this condition is the result of an in-service 
blood transfusion which was allegedly performed during a 
March 1980 kidney stone removal surgery.  

As outlined above, for service connection to be granted, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between (1) and (2).  See Hickson, supra.

In the instant case, the record contains multiple diagnoses 
of hepatitis C.  Element (1) has clearly been satisfied.

With respect to the second Hickson element, the veteran's 
service medical records are pertinently negative for 
diagnosis or treatment of hepatitis C or any other liver 
disease.  The first diagnosis of this condition occurred in 
September 1991, over a decade following the veteran's 
separation from active duty.  Service medical records are 
also notably silent for any mention of an in-service blood 
transfusion, including during the veteran's March 1980 kidney 
stone operation.  

The veteran and his representative have attempted to explain 
this crucial gap in the evidence by alleging that parts of 
the veteran's service medical records, including post-
surgical reports, are missing.  Review of the record, 
however, reveals that following the Board's March 2004 
remand, extensive treatment records were obtained from the 
Leonard Wood Army Hospital, which include physician's notes, 
surgical reports, anesthesiology reports, and nursing notes 
from the veteran's March 1980 surgery and accompanying 
hospitalization.  While these additionally-received records 
chronicle the veteran's in-service treatment in painstaking 
detail (including the report of intra-operative vital sign 
measurements, the results of various laboratory testing, and 
the exact dosages of all medications given), they contain no 
mention of a blood transfusion.  Indeed, a post-operative 
report lists blood loss during the entire procedure as only 
100cc.  

Given the complete lack of evidence of a blood transfusion in 
the contemporaneous treatment records, the Board's finds the 
veteran's current statements to the effect that such 
transfusion occurred to be of little probative value.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]; Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

The second Hickson element has therefore not been met and the 
veteran's claim fails on this basis alone.  For the sake 
completeness, however, the Board will address the remaining 
Hickson element, medical nexus. 

The question of whether the veteran's hepatitis C is related 
to his in-service kidney stone removal (and any accompanying 
blood transfusion) is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record on 
appeal, however, contains two divergent medical opinions 
regarding the nexus issue.  September 2002 treatment records 
from Leominster Medical Associates note that the veteran's 
hepatitis C is secondary to a blood transfusion received 
during a "kidney surgery while in [the] Army."  To the 
contrary, the October 2002 VA examiner determined that this 
condition was not the result of the veteran's in-service 
kidney stone surgery. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinion of the 
October 2002 VA examiner to be more probative than the 
passing reference to hepatitis C made in the veteran's 
treatment records from Leominster Medical Associates 
(Leominster).  Although the veteran's Leominster treatment 
records note that his hepatitis is secondary to an in-service 
blood transfusion, such opinion appears to be based solely on 
the veteran's own report of his medical history, and is 
unaccompanied by review of the service medical records which 
fail to corroborate that such transfusion in fact occurred.  
As such, this opinion may not be used to support the 
veteran's claim.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

Additionally, the single-sentence Leominster opinion is 
unaccompanied by any explanation or underlying rationale for 
the ultimate conclusion reached.  It is therefore of little 
probative value, based as it is on an unexplained and 
uncorroborated assumption that the veteran underwent a blood 
transfusion in service.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [whether a physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

Unlike the opinion from Leominster Medical Associates, the 
opinion of the October 2002 VA examiner is based on a review 
of the veteran's entire claims file, including in-service 
surgical reports.  After reviewing these records, the 
examiner found it significant that estimated blood loss was 
only 100cc.  The examiner concluded that because blood loss 
was minor, and because surgical records contain no mention of 
a blood transfusion, "I cannot imply that when he had the 
operation for a kidney stone he developed hepatitis C."  

The magazine article on hepatitis C submitted by the veteran 
is also not probative evidence.  While this article notes 
that persons who received a blood transfusion prior to July 
1992 are at an increased risk for developing hepatitis C, it 
does not specifically relate to the veteran's case and in 
particular does not contain any indication that the veteran 
actually had a blood transfusion in service or that such 
caused hepatitis C in his case.  As such, this article is of 
little probative value.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  The Court, however, has held that medical 
evidence which is speculative, general or inconclusive in 
nature (such as the magazine article submitted by the 
veteran) cannot support a claim.  See Obert, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

To the extent that the veteran himself argues that there is a 
causal relationship between his alleged in-service 
transfusion and his hepatitis C, it is now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements on the 
issue of medical nexus are accordingly lacking in probative 
value.

In short, the evidence demonstrates no causal relationship 
between the veteran's period of active duty (including his 
March 1980 surgery) and his current hepatitis C diagnosis.  
Hickson element (3) has also not been satisfied and the 
veteran's claim fails on this additional basis.  The benefit 
sought on appeal must accordingly be denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


